UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1729


MEKONNEN HAILE WOLDEMARIAM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 19, 2010                   Decided:   June 10, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICE OF JAMES A. ROBERTS, Fairfax,
Virginia, for Petitioner.        Tony West, Assistant Attorney
General, Francis W. Fraser, Senior Litigation Counsel, Linda Y.
Cheng,   Office   of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Mekonnen Haile Woldemariam, a native and citizen of

Ethiopia,       petitions     for    review        of    an    order    of    the     Board      of

Immigration Appeals dismissing his appeal from the immigration

judge’s     denial       of   his    requests           for    asylum,       withholding        of

removal, and protection under the Convention Against Torture.

                Woldemariam first challenges the determination that he

failed     to    establish     his       eligibility          for    asylum.         To    obtain

reversal of a determination denying eligibility for relief, an

alien      “must       show   that       the   evidence         he     presented          was   so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                    INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).           We have reviewed the evidence of record and

conclude        that    Woldemariam        fails        to    show    that     the    evidence

compels a contrary result.                 We therefore find that substantial

evidence supports the denial of relief.

                Additionally,       we    uphold        the   denial     of    Woldemariam’s

request     for    withholding       of    removal.            “Because       the    burden     of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant

who   is    ineligible        for    asylum        is    necessarily         ineligible         for

withholding        of     removal        under      [8        U.S.C.]     §     1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                                    Because



                                               2
Woldemariam failed to show that he is eligible for asylum, he

cannot meet the higher standard for withholding of removal.

           Accordingly,   we   deny   the   petition   for   review. ∗     We

dispense   with   oral    argument    because   the    facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DENIED




     ∗
       Woldemariam failed to challenge the denial of his request
for protection under the Convention Against Torture.      He has
therefore   waived  appellate   review  of   this  claim.    See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that failure to raise a challenge in an opening brief
results in abandonment of that challenge); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).



                                      3